         Case 6:19-cr-10124-EFM Document 1 Filed 09/04/19 Page 1 of 2




          UNITED STATES DISTRICT COURT
                                  District of Kansas
                                    (Wichita Docket)

UNITED STATES OF AMERICA,

                     Plaintiff,

              v.                                 CASE NO.         19-CR-10124-EFM


TAYLER PARSONS,

                     Defendant.




                              INDICTMENT

THE GRAND JURY ALLEGES:

                                         Count One

                               21 U.S.C. § 843(a)(3)
            (Acquiring or Obtaining Controlled Substances by Deception)

       Beginning on or about January 28, 2019, and continuing through April 22, 2019, in

the District of Kansas, the defendant,

                                   TAYLER PARSONS,

knowingly and intentionally acquired and obtained possession of fentanyl, a controlled

substance, by deception, subterfuge and misrepresentation, in violation of Title 21, United

States Code, Section 843(a)(3).
            Case 6:19-cr-10124-EFM Document 1 Filed 09/04/19 Page 2 of 2




                                      Forfeiture Notice

       As a result of committing the offense alleged in Count One of this Indictment, the

defendant shall forfeit to the United States pursuant to Title 21, United States Code, Section

853 all property used or intended to be used to facilitate the commission of Count One,

including but not limited to the following:

       A.      Kansas Board of Pharmacy Technician registration number 14-107743.

       All in violation of Title 21, United States Code, Section 853.

                                            A TRUE BILL


September 4, 2019                           s/Foreperson
DATE                                        FOREPERSON OF THE GRAND JURY



 s/Stephen R. McAllister
STEPHEN R. McALLISTER
United States Attorney
District of Kansas
1200 Epic Center, 301 N. Main
Wichita, Kansas 67202
(316) 269-6481
Ks. S. Ct. No. 15845
stephen.mcallister@usdoj.gov



                       It is requested that the trial be held in Wichita, KS




                                                2
